Title: From Benjamin Franklin to Arthur Lee, 24 February 1780
From: Franklin, Benjamin
To: Lee, Arthur


Sir,
Passy, Feb 24th. 1780.
I request you would send me by the Bearer, my Grandson, the original Treaty of Alliance which I have a present Occasion to see. And if in assorting your Papers you have separated such belonging to the Publick as may be useful here, and are not necessary to you, I request you would send them also, either now or before you leave Paris. I have the Honour to be, Sir, Your most obedt & most humble Servant
B Franklin
Hon. Ar. Lee Esqr
 Endorsed: Dr. Franklin’s Letters Feby. 24. 1780
Notation: B. Franklin to A. Lee Feb. 24th. 1780
